DETAILED ACTION
Response to Amendment
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the amendment dated 11/27/2020, the following has occurred: Claims 1-2, 9-12, and 16-18 have been amended.
Claims 1-19 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 1, 3, 5, 7-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. US 2016/0049710 (of record).
As per claims 1, 3, 5, 7-13, and 15-19, Huang et al. discloses in Fig. 9 an iris tunable bandpass filter (e.g. four pole filter 10 which includes openings or “irises” between adjacent resonators 12 as shown in related Fig. 7) to provide a constant absolute bandwidth across a tuning range (Paragraph 2; As stated, the filter is a tunable bandpass filter with an absolute constant bandwidth across a tuning range.), comprising:
as per claims 1 and 12, a pair of resonators (related Fig. 7, resonators 12) to determine a filter center frequency (The resonators 12 determine a center frequency of the filter, as well-known in the art.), each said resonator has a rectangular waveguide cavity (As shown in related Fig. 7, each of the resonators is a rectangular waveguide cavity), wherein said filter center frequency depends on the dimensions of each of said rectangular waveguide cavities (Paragraph 26 and related Fig. 2; A tuning screw 24 adjusts a size (i.e. ; a pair of side walls (related Fig. 7, top and bottom walls of filter 10) attached to said pair of resonators to form a filter housing (As shown in related Fig. 7, the top and bottom walls form a filter body (i.e. “housing”) 20.); a tuning element (related Fig. 7, tuning screw 24) movably attached to at least one of said pair of side walls and extending in said filter housing and movable orthogonally to said pair of resonators, and wherein said dimensions of one of said rectangular waveguide cavities change by moving said tuning element, thereby said filter center frequency is changed (related Figs. 2 and 7; Tuning screw 24 is attached to the top wall and extends in a vertical direction in said body 20. As stated in Paragraph 26, the screw mechanically moves upwardly or downwardly (e.g. in a vertical z-direction) which is orthogonal to an x-y plane in which the resonators 12 are disposed. The dimensions of the cavity are changed as the screw is moved and thus the center frequency is changed.); a plurality of inter-resonator coupling structures (e.g. coupling structures 14) to provide a filter bandwidth (The coupling structures inherently provide a filter bandwidth as well-known in the art.), each of said plurality of inter-resonator coupling structures located at a predefined location between said pair of resonators to couple an energy from one rectangular waveguide cavity to another rectangular waveguide cavity (Paragraph 24; The coupling structures 14 are located between adjacent top and bottom resonators 12 to operably couple the resonators to one another (i.e. “couple an energy from one cavity to another cavity”).), thereby providing a band-pass frequency behavior and to ensure that the filter bandwidth remains constant even when the dimensions of the rectangular waveguide cavity are changed by moving the tuning element (Paragraphs 24 and 32; An absolute constant bandwidth is achieved even when the tuning element 24 is tuned by a constant normalized coupling between resonators via the coupling structures 14. The filter is a band-pass filter and therefore provides a “band-pass frequency behavior”.), and a pair of input/output couplings (related Fig. 7, input and output ports 16) to provide a reflection co-efficient of the tunable bandpass filter, and to cause an input power entering the filter with minimum reflections (Paragraph 32; The input/output ports 16 have a input/output reflection coefficient associated therewith. For a tunable bandpass filter, it is required to have a constant normalized input impedance as stated, and therefore input power entering the filter 10 ;
as per claims 3, 5, 7, 13, 15, and 19, wherein said tuning element is a single metal insert tuning element having a non-uniform thickness comprising a support rod (As shown, tuning element 24 is a single element comprising a screw (i.e. “support rod”) connected to a tuning disk, where a thickness of the screw is different from a thickness of the tuning disk.);
as per claim 8, wherein said tunable bandpass filter further has two tuning elements (related Fig. 7, tuning elements 24) to change the dimensions of the waveguide cavity of two resonators by a movement of each said tuning element;
as per claims 8, 10, 11, 17, and 18, wherein said tuning element is connected to a single independent or coupled tuning mechanism (i.e. piezoelectric motor) through a rod made of a dielectric or metallic material (Paragraph 34 and Fig. 9; The tuning elements are connected to a piezoelectric motor 50 via a metallic rod (not labeled but shown in Fig. 9).), wherein a metallic rod is arranged to be in contact with the filter housing (As shown in Fig. 9, the metallic rod is in contact with the housing.); and
as per claims 9 and 16, wherein said pair of input/output couplings are input/output coaxial connectors (Paragraph 24 and Fig. 9; As shown, the input/output couplings 16 are coaxial connectors which connect to wireless communication devices.).
Allowable Subject Matter
Claims 2, 4, 6, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant's arguments filed 11/27/2020 have been fully considered but they are not persuasive.
	On pages 7-9 the Applicant states that there are many fundamental differences between the filter structure shown in Huang’s application and the filter structure disclosed in the present invention including: the number of tuning elements being used to tune the whole filter (using one tuning element provides advantages like easing 
	The Examiner respectfully acknowledges the Applicant’s arguments, however states that none of the arguments are commensurate with the claimed language in claim 1. All of the arguments presented by the Applicant in regards to claim 1 are not addressed towards the limitations recited within the claim, thus are not germane. 
	On page 10, the Applicant states that the filter in Huang utilizes N tuning elements, where each tuning element is controlled by one tuning mechanism, where in contrast the current invention utilizes only one tuning element. Further, the tuning element in the invention is completely different from the tuning element in Huang and the input/output couplings of the current invention are entirely different from that of the invention of Huang because they trigger different modes.
	The Examiner again respectfully acknowledges the Applicant’s arguments, however states that none of the argument are commensurate with the claimed language in the claims. Although there are multiple tuning elements within Huang, the Examiner as stated above specifically refers to only one of the elements when corresponding with the “tuning element” limitation recited within the claims. The claim is a comprising type claim and therefore is not limited to the structure in Huang merely only having one tuning element. Although Huang shows multiple tuning elements within the figures, the Examiner corresponds only one of the tuning elements within Huang with the “tuning element” limitation recited therein. For all these reasons, the rejection to claims 1, 3, 5, 7-13, and 15-19 has been sustained and repeated above.
	Applicant’s arguments pertaining to claim 2 are persuasive, thus claim 2 is now objected to.
This action has been made final.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAKESH B PATEL/Primary Examiner, Art Unit 2843